Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1, 2, 5-7 and 9-14 are rejected under 35 USC 103 as being unpatentable ever NAKAMURA (US PGPUB 2010/0202253 AI), in view of Erturk et al (US PGPUB 2012/0245724 AI; hereinafter “Ertnrk”),
Regarding Claim 1: Nakamura teaches a process monitoring device, comprising:
 a substrate (figures 2 and 3 substrate 13 via a flexible printed substrate 12, also see paragraph 00411);
a plurality of sensors (figures 3 and 9) on a support surface(figure 11 surface 111 also see paragraphs 0050 and 0089) of the substrate (figure 2a substrate 12 and 13 on figure 11 substrate 125 also see paragraphs 0041 and 0089), wherein each sensor (figure 2 ultrasonic reception sensors 53 also see paragraph 0032) is capable of producing an output signal that corresponds to a processing condition (figure 2 also see paragraph 0041);
 a plurality of patterned features over (see figure 2) or into the support surface of the substrate (12), wherein corresponding ones of the plurality (figures 2 and 3) of patterned features (see figure 3) are proximate to corresponding ones of the plurality of sensors (see abstract and figures 3a and b also see paragraphs 0032 - 0035); and 
Nakamura fails to teach a network interface device on the substrate, wherein each of the plurality of sensors is communicatively coupled to the network interface device.  
However, Erturk teaches (figures 3 and 10 connects the bus 12 to a data processing network 25, also see paragraph 0085) a network interface device on the substrate, wherein each of the plurality of sensors is communicatively coupled to the network interface device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA’S configuration within Erturk's system in order to have real time monitoring of process control and adjustments.
Regarding Claim 2: Nakamura fails to teach, wherein the network interface device is not on the support surface of the substrate.  
However, Erturk teaches (figures 1, 3 and 10 connects the bus 12 to a data processing network 25, also see paragraph 0085) wherein the network interface device is not on the support surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA’S configuration within Erturk’s system in order to have real time monitoring of process control and adjustments.
Regarding Claim 5; Nakamura teaches (figures 1 and 9}, wherein the plurality of sensors (52 and 53) are distributed across one or more zones on the support surface (figure 11 the surface of a base 111).
Regarding Claim 6; Nakamura teaches [paragraph 0093], wherein the plurality of sensors are grouped in a plurality of sensor banks.
Regarding Claim 7; Nakamura teaches [paragraphs 0013 and 0036], wherein each sensor bank includes more than one sensor, and wherein each sensor bank includes one or more different types of sensors.
Regarding Claim 9; Nakamura fails to teach, wherein at least one of the sensor is a resonator sensor.
However, Erturk teaches (figure 1 a passive resonator 100, also see paragraph 0026), wherein at least, one of the sensors is a resonator sensor.
Therefore, if would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA’S configuration within Erturk's system in order to have real time monitoring of process control and adjustments.
Regarding Claims 10 and 13: Nakamura, fails to teach, wherein the output signals are voltages, currents, frequencies, or time measurements, and wherein the processing conditions include one or more of a film thickness, presence or absence of particles, mass, substrate temperature, chuck temperature, surface charge, magnetic field strength, specific gas concentration, electron energy distribution function (EEDF) of a plasma, or VDC.  
However, Erturk teaches wherein the output signals are voltages, currents, frequencies, or time measurements [paragraphs 0033 0043 and 0072], and wherein the processing conditions include one or more of a film thickness, presence or absence of particles, mass, substrate temperature, chuck temperature, surface charge, magnetic field strength (figure 2 and also see paragraph 0065 and 0073), specific gas concentration, electron energy distribution function (EEDF) of a plasma, or VDG.
Therefore, if would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA'S configuration within Eriurk’s system in order to have real time monitoring of process control and adjustments.
Regarding Claims 11 and 14: Nakamura fails to teach, further comprising: a replaceable layer on the support surface.  
However, Erturk teaches (figures 1 and 2 also see paragraphs 0027 and 0032} a replaceable layer formed on the support surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA’S configuration within Erturk’s system in order to have real time monitoring of process control and adjustments.
Regarding Claim 12:  Nakamura teaches a system for monitoring a processing operation, comprising:
a substrate (figure 2 and 3 substrate 13 via a flexible printed substrate 12, also see paragraph 00411); 
 a plurality of sensors (figures 2 and 3) on a support surface (figure 11 surface 111 also see paragraphs 0050 and 0083) of the substrate (figure 2a substrate 12 and 13 on figure 11 substrate 125 also see paragraphs 0041 and 0089), wherein each sensor is capable of producing an output signal that corresponds to a processing condition (figure 2 also see paragraph 0041);
38Atty. Docket No. 023682US01 CONa plurality of patterned features over (see figure 2) or into the support surface of the substrate (12), wherein corresponding ones of the plurality (figures 2 and 3) of patterned features (see figure 3) are proximate to corresponding ones of the plurality of sensors (see abstract and figures 3a and b also see paragraphs 0032 - 0035); and 
Nakamura fails to teach, a processing too! That includes one or more processing stations; a process monitoring device that is sized to be processed in one or more of the processing stations, comprising:
a network interface device formed on the substrate, wherein each of the plurality of sensors is communicatively coupled to the network interface device; and
a computer communicatively coupled to the process monitoring device by the network interface device.
 However, Erturk teaches in a processing tool that includes one or more processing stations (figures 1 and 2 also look at paragraphs 0023 and 0037);
A process monitoring device that is sized to be processed if one or more of the processing stations (title, figures 1 and 2 also see paragraph 0026), comprising:
A network Interface device formed on the substrate, wherein each of the plurality of sensors is communicatively coupled to the network interface device (figures 3 and 10 connects the bus 12 to a data processing network 25, also see paragraph 0085); and
a computer communicatively coupled to the process monitoring device by the network interface device (figure 10 also see paragraphs 0078 - 0080),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include NAKAMURA'S configuration within Erturk’s system in order to have real time monitoring of process control and adjustments.
 Claims 3, 4 and 8 are rejected under 35 USC 103 as being unpatentable over NAKAMURA (US PGPUB 2010/0202253 A1), in view of Erturk et al (US PGPUB 2012/0245724 A1; hereinafter “Erturk”), in further view of Collins (US PGPUB 2003/0302002).
Regarding Claim 3: Nakamura in view of Erturk do not teach, wherein the network interface device is in a cavity in the substrate.  
However, Collins teaches (figure 1 and also see paragraph 0029 as the substrate is rotated, thereby filling a cavity defined between the substrate backside 134 and the substrate support assembly 126) wherein the network (158) interface device is in a cavity in the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to Include Collins's configuration within Nakamura in view of Erturk's system in order to have resulting in product yield loss and device failure.
Regarding Claim 4: Nakamura teaches (abstract, paragraph 009 and also in claim 1), wherein each of the sensors are communicatively coupled to the network interface device by a via structure.  
Regarding Claim 8:  Nakamura in view of Erturk do nor teach, wherein at least one of the sensors is a transistor sensor.
However, Collins teaches [paragraph 0005, integrated circuits have evolved into complex devices that can include millions o! components (e.g., transistors}] wherein at least one of the sensors is a transistor sensor.
Therefore, if would have been obvious to one of ordinary skill in the art at the time of the invention to include Collins’s configuration within Nakamura in view of Erfurk’s system in order to have resulting in product yield loss and device failure.                   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856